Citation Nr: 0610576	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a 
duodenal ulcer, post gastrojejunostomy.

2.  Entitlement to service connection for a hernia, secondary 
to the veteran's service-connected duodenal ulcer, post-
gastrojejunostomy.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
July 1957.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 2003 and September 2003 rating decisions.

The issues of entitlement to a rating in excess of 60 percent 
for a duodenal ulcer post gastrojejunostomy and entitlement 
to a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence fails to show that the veteran's hernia 
is related to his service-connected duodenal ulcer, post 
gastrojejunostomy.


CONCLUSION OF LAW

The criteria for service connection for a hernia, secondary 
to the veteran's service-connected duodenal ulcer, post 
gastrojejunostomy have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).  

The veteran asserts that his hernia is secondary to his 
service-connected duodenal ulcer, post gastrojejunostomy.  
However, the medical evidence fails to support his 
contention.  While there is no doubt that the veteran has a 
hernia, which has necessitated surgery; after a VA 
examination in August 2005, an examiner opined that it was 
not as likely as not that the veteran's hernia was related to 
his service-connected gastrojejunostomy for duodenal ulcer 
disease.  The examiner explained that the veteran has had 
multiple abdominal surgeries (unrelated to his ulcer 
condition) since June 2002 which were likely to have caused 
the development of his ventral hernia condition.

VA treatment records similarly fail to show that the 
veteran's hernia is related to his duodenal ulcer, post 
gastrojejunostomy.  As there is no medical evidence of record 
which supports the veteran's contention, his claim is denied.

II. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, the above notice was provided by a July 
2003 letter.  By this letter, and by the statement of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
above notice requirement was harmless error.  Although the 
notice required was not completed prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  

Notice is also considered to include information regarding 
the criteria for a disability rating, and the effective date 
of such a rating should entitlement to the benefit sought be 
granted.  Although this information was not provided the 
veteran, since the benefit sought is denied, this failure is 
harmless because those questions are now moot.  

VA treatment records have been obtained.  The veteran was 
also provided with a VA examination and etiology opinion 
regarding his hernia (the report of which has been associated 
with the claims file).  Additionally, the veteran was 
scheduled for a hearing before the Board, but he canceled his 
request.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Service connection for a hernia, secondary to the veteran's 
service-connected duodenal ulcer, is denied.


REMAND

The veteran is service connected for a duodenal ulcer, post-
gastrojejunostomy, which is rated as 60 percent disabling.  
He worked as a waiter for a restaurant for thirteen years 
until November 1998, but has not worked since.  His last 
employer is now out of business; and the veteran indicated 
that he has a seventh grade education.

In a June 2004 VA examination report, the veteran was noted 
to be receiving $408 per month in Social Security benefits.  
However, there is no indication as to whether these benefits 
are due to a disability determination, or simply to age.  

Given that a Social Security disability determination might 
have bearing on the veteran's claims for a TDIU and for an 
increased rating, a remand is necessary.

Similarly, while the veteran meets the criteria to become 
eligible for a TDIU, the claims file is void of a medical 
opinion as to his employability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
clarify whether he is receiving Social 
Security benefits as a result of his 
age or as a result of a disability 
determination.  

2.  If the veteran indicates that he is 
receiving Social Security benefits as a 
result of a disability determination, 
obtain all records from the Social 
Security Administration, to include all 
awards of disability benefits and any 
underlying records used in reaching the 
determination.  All efforts to obtain 
Social Security records should be fully 
documented, and a negative response 
must be provided if records are not 
available.

3.  Following the development directed 
above, arrange for a VA examination.  The 
examiner should be provided with the 
veteran's claim file and asked to fully 
review it.  Any opinion rendered must be 
supported by a complete rationale.  The 
examiner should specifically address:

a)  What is the nature and severity of 
the veteran's duodenal ulcer, post 
gastrojejunostomy?  

b)  Without taking his age into 
account, is the veteran precluded from 
obtaining or maintaining any gainful 
employment (consistent with his 
education and occupational experience) 
solely due to his service-connected 
duodenal ulcer, post gastrojejunostomy?  

4.  Thereafter, readjudicate the claims 
for TDIU and for a rating in excess of 
60 percent for a duodenal ulcer, post 
gastrojejunostomy.  If either claim 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


